Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/238,156 in view of Shenaq et al. (US 9,302,645 B1.) Claim 1 of the instant application is generally a broader recitation of the subject matter of claim 1 of the  ‘156 application, except that the mover device in the instant claim 1 moves the shoulder webbing anchor towards seat width direction outer side,  Shenaq et al teaches that it is known in the anchor adjustment art that side to side adjustment is a desirable mode of adjustment for seat belt anchors mounted on seats, incorporated with vertical adjustment (see Figure 4) and that such adjustability is useful for accommodating a variety of sizes and shapes of occupants (see col 2, lines 8-20.) Based on the teaching of Shenaq et al., it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include with the mover device of claim 1 of the ’156 application provision for moving of the anchor towards a seat with direction outer side of the seatback, in order to provide for further adjustability with respect to the size of the occupant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 5,358,310) in view of Shenaq et al. (US 9,302,645.) Regarding claim 1, Nemoto teaches a vehicle occupant restraint device including a three point seatbelt device (10) including a shoulder webbing running from one end side, in a seat width direction, of an upper section of a seat back (Sb) towards a buckle (7) at another end side, in the seat width direction, of a lower section of the seatback (see Figure 2.) A shoulder webbing anchor (12) is provided the one end side of the upper section of the seatback, and through which the shoulder webbing is inserted.  Nemoto further teaches a mover device (13) that moves the shoulder webbing anchor when the seatback is reclined by at least a predetermined angle or greater with respect to a vertical direction (see col. 5, lines 55-58) Regarding claim 1, Nemoto differs from the invention as .  
Allowable Subject Matter
Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach adjustable seat belt anchors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RUTH ILAN/Primary Examiner, Art Unit 3616